Citation Nr: 1817898	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2005, for a grant of entitlement to compensation under 38 U.S.C. § 1151 for loss of use of the left hand.

2.  Entitlement to an effective date earlier than March 1, 2006, for a grant of entitlement to compensation under 38 U.S.C. § 1151 for deep vein thrombosis of the left lower extremity.

3.  Entitlement to an effective date earlier than August 17, 2005, for a grant of a total disability rating based on individual unemployability due to service connected disability (TDIU).

4.  Entitlement to a disability evaluation in excess of 30 percent for major depressive disorder.

5.  Entitlement to a disability evaluation in excess of 70 percent for amputation of all five digits of the left hand with phantom pain.

6.  Entitlement to a disability evaluation in excess of 10 percent for deep vein thrombosis of the left lower extremity.

7.  Entitlement to a disability evaluation in excess of 40 percent for diverticulitis status post hemicolectomy with colostomy and irritable bowel syndrome.

8.  Entitlement to a disability evaluation in excess of 30 percent for major depressive disorder.

9.  Entitlement to an extension (beyond March 1, 2006) of a temporary total convalescence rating for a stroke caused by a hemicolectomy performed on August 17, 2005.

(The issue of entitlement to an effective date earlier than August 17, 2005, for eligibility to Dependents' Educational Assistance will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


	

	INTRODUCTION

The Veteran served on active duty from January 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This matter was previously before the Board in August 2015 at which time the Board granted an earlier effective date for an award of a TDIU to August 17, 2005, denied an effective date earlier than July 1, 2005, for a grant of service connection for diverticulitis status post hemicolectomy with colostomy and irritable bowel syndrome, and denied a rating in excess of 30 percent for major depressive disorder.  The Board remanded the remaining issues as noted on the title page above to the AOJ for additional development.  

The Veteran appealed the August 2015 Board decision to the Court of Appeals for Veterans Claims.  By Court Order dated in January 2017, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated and remanded the issues of entitlement to a rating in excess of 30 percent for major depressive disorder and entitlement to an effective date earlier than August 17, 2005, for the award of a TDIU.  The basis of the JMPR was that the Board did not provide an adequate statement of reasons or bases.  In addition, per the appellant's request, the Court dismissed the issue of entitlement to an effective date earlier than July 1, 2005, for the grant of service connection for diverticulitis status post hemicolectomy with colostomy and irritable bowel syndrome.  As to the remaining issues on appeal which are noted on the cover page of this decision, the Court pointed out that it did not have jurisdiction of these issues in light of the Board's August 2015 remand.  In this regard, there has been substantial compliance with the Board's August 2015 remand directives.  Stegall v West, 11 Vet. App. 268 (1998).  

An additional issue that was on appeal that arose from the January 2012 rating decision was the issue of entitlement to special monthly compensation at the housebound rate and loss of use of the left hand beyond September 1, 2007.  In regard to this issue, the record shows that the Agency of Original Jurisdiction (AOJ) granted the issue in September 2016.  Consequently, it is no longer on appeal and will not be further discussed.  See AB v. Brown, 6 Vet. App 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative made several requests to VA in 2016 and 2017 for copies of the Veteran's Social Security Administration records and for outstanding VA medical center treatment records from June 2015 to "present".  By letter dated in November 2017, VA informed the Veteran's representative that it was providing her with the requested evidence.  However, the Veteran's representative subsequently informed VA in December 2017 that her request for outstanding VAMC treatment records had not been fulfilled.  She explained that she had only received treatment records dated through August 2015, which left approximately two years of potentially relevant outstanding treatment records that had not yet been associated with the Veteran's claims file.  She went on to request in December 2017 that VA obtain all Omaha VAMC treatment records "to present", and associate this evidence with the Veteran's claims file.  She also requested that she be provided with copies of the records for her review and that she be given 60 days from the date that the records are sent to her to respond.  

A review of the Veteran's claims file shows that the most recent VAMC treatment record on file is dated in July 2017, not August 2015.  However, this date falls short of the Veteran's December 2017 request for updated VAMC treatment records.  Moreover, she has not been provided with any records since August 2015 as she has requested.  

In light of the above, this case must be remanded so that the AOJ can obtain the outstanding VAMC treatment records from the date of the most recent VAMC treatment record on file, in July 2017, to the present, and provide the Veteran's representative with such records from August 2015 to the present.  This is necessary in order to ensure fulfillment of the Veteran's due process rights and to ensure a complete record.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding records of treatment from the Omaha VAMC from July 2017 to present.

2.  Provide the Veteran and his representative with copies of all of the VAMC records obtained with respect to the above directive and provide them with 60 days in which to respond.  

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains adverse to the Veteran, furnish him and his representative an appropriate Supplemental Statement of the Case and afford them the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




